 


113 HR 4630 IH: Caring for Military Children with Developmental Disabilities Act of 2014
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4630 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Mr. Larson of Connecticut (for himself and Mr. Rooney) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide for certain behavioral health treatment under TRICARE for children and adults with developmental disabilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Caring for Military Children with Developmental Disabilities Act of 2014. 
2.Behavioral health treatment of developmental disabilities under the TRICARE program 
(a)Behavioral health treatment of developmental disabilities under TRICARESection 1077 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(g) 
(1)Subject to paragraph (4), in providing health care under subsection (a), the treatment of developmental disabilities (as defined by section 102(8) of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002(8))), including autism spectrum disorder, shall include behavioral health treatment, including applied behavior analysis, when prescribed by a physician or psychologist. 
(2)In carrying out this subsection, the Secretary shall ensure that— 
(A)except as provided by subparagraph (B), behavioral health treatment is provided pursuant to this subsection— 
(i)in the case of such treatment provided in a State that requires licensing or certification of applied behavioral analysts by State law, by an individual who is licensed or certified to practice applied behavioral analysis in accordance with the laws of the State; or 
(ii)in the case of such treatment provided in a State other than a State described in clause (i), by an individual who is licensed or certified by a State or an accredited national certification board; and 
(B)applied behavior analysis or other behavioral health treatment may be provided by an employee, contractor, or trainee of a person described in subparagraph (A) if the employee, contractor, or trainee meets minimum qualifications, training, and supervision requirements as set forth in applicable State law, by an appropriate accredited national certification board, or by the Secretary. 
(3) 
(A)This subsection shall not apply to a medicare eligible beneficiary (as defined in section 1111(b) of this title). 
(B)Nothing in this subsection shall be construed as limiting or otherwise affecting the benefits provided to a covered beneficiary under— 
(i)this chapter; 
(ii)title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); or 
(iii)any other law. 
(4)In addition to the requirement under section 1100(c)(1) of this title, with respect to retired members of the Coast Guard, the Commissioned Corps of the National Oceanic and Atmospheric Administration, or the Commissioned Corps of the Public Health Service, or dependents of any such retired members, treatment shall be provided under this subsection in a fiscal year only to the extent that amounts are specifically provided in advance in appropriations Acts for the Defense Health Program Account for the provision of such treatment for such fiscal year. . 
(b)FundingSection 1100 of title 10, United States Code, is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Behavioral health treatment of developmental disabilities 
(1)Funds for treatment under section 1077(g) of this title may be derived only from the Defense Health Program Account. Notwithstanding any other provision of law, such funds may not be reimbursed from any account that would otherwise provide funds for the treatment of retired members of the Coast Guard, the Commissioned Corps of the National Oceanic and Atmospheric Administration, or the Commissioned Corps of the Public Health Service, or dependents of any such retired members. 
(2)As provided for in paragraph (4) of section 1077(g), with respect to retired members of the Coast Guard, the Commissioned Corps of the National Oceanic and Atmospheric Administration, or the Commissioned Corps of the Public Health Service, or dependents of any such retired members, treatment under such section shall be provided in a fiscal year only to the extent that amounts are specifically provided in advance in appropriations Acts for the Defense Health Program Account for the provision of such treatment for such fiscal year. . 
(c)Sense of CongressIt is the sense of Congress that amounts should be appropriated for behavioral health treatment of TRICARE beneficiaries, pursuant to the amendments made by this section, in a manner to ensure the appropriate and equitable access to such treatment by all such beneficiaries. 
 
